GANTT, P. J.
On January 26, 1909', the grand jury of Butler county returned an indictment against the defendant, in two counts. The first count charged that the defendant did, on or about the first day of October, 1908, at the county of Butler, State of Missouri, in and upon the ears of two hogs, all of the *318value of thirty-five dollars, the personal property of one Andrew J. Hopkins, then and there being, feloniously place and affix his own marks, to-wit, a crop-off of each ear and a split in the right ear, with intent on the part of him, the said John Gr. A. H. Zehnder, then and there feloniously to steal and convert the said two hogs aforesaid to his own use. The second count charged the defendant with grand larceny of the said hogs on the said day. At the close of the testimony the State entered a nolle as to the second count of said indictment. The defendant was tried by a jury and found guilty on the first count and his punishment assessed at two years in the penitentiary. After an unsuccessful motion for a new trial and in arrest of judgment the defendant was sentenced and from that sentence has appealed to this court.
On the part of the State the evidence tended to show that the prosecuting witness, Hopkins, and the defendant lived within a quarter of a mile of each other and near to the city of Poplar Bluff in Butler county át the date of the alleged marking of the two hogs described in the indictment. Hopkins testified that he bought the two hogs from a man by the name of Rogers. He agreed to pay him five dollars for the two. When he got possession of the hogs they were on Coffman’s place, and Rogers helped him get them up. The proof was very indefinite as to when Hopkins bought the hogs from Rogers, but it was a short time before Gr. D. Coffman claimed them, which was in the fall of 1907. It appears from the evidence that as a matter of fact Hopkins never paid Frank Rogers anything for the hogs, and Rogers testified that he never claimed the hogs and never sold them to Hopkins; that the hogs were running around on Coffman’s place and Hopkins requested him to help him get them up and he did so. There was evidence that Hopkins had said the hogs were strays.
After the prosecuting witness Hopkins had taken *319the hogs to his home G-. D. Coffman claimed them. The prosecuting witness refused to give them up to Coffman when the latter laid claim to them, and thereupon Coffman brought a replevin suit before the justice, and after the writ was served the prosecuting witness agreed to and did pay all the costs of the replevin suit and bought the hogs from Coffman. There was much testimony on both sides indicating that these hogs had run at large in the woods in the neighborhood in which the prosecuting witness Hopkins, Coffman and the defendant lived. The prosecuting witness claimed that the hogs strayed away from his home on the 9th of June, 1908, and he made search for them in vain. He testified that along in the fall of that year he was traveling along the road adjoining the defendant’s premises, and saw these .two hogs lying in the defendant’s hog lot; he called them and they came to him and he knew they were his hogs. He discovered, however, that more of their tails had been cut off, but he saw that they were his hogs.
He then gave the following description of the identification of his hogs by others and what occurred át the defendant’s home: “I got Gr. D. Coffman to come and identify them. I got Mr. Otto Witte also to come. They both said they would jswear they were my hogs. That was Saturday evening, and Monday morning I went up to get my hogs and see if Zehnder would give up my hogs. In the meantime I heard Mr. Wical had one gone, so Mr. Wical came over Monday morning to go up there and see if that was his hog, I and Mr. Wical and Mr. T. B. Hilton and Otto Witte went up there, and when I got there Mr Zehnder had just fed the hogs and had started out with two buckets of water. I made inquiry of the hogs, described them. He said he had some there and if they were mine I could have them, they were not his. He took us through the gate to where the hogs were and Wical said, ‘That’s mine, ’ and I said, ‘ These two over there are mine. ’ I *320made inquiry of Zehnder how he came to get them, and he said they got into his field and he put them up, and I asked him if he did not know my hogs. He said no, that he.was mistaken that time (referring to a previous conversation in which the defendant had told him that he had seen his hogs and knew them and if he saw them again would let him know) he described those hogs to me, that he did not know them. He said he had made inquiry of nearly everybody to find out about those hogs; but he did) not make inquiry of me. I told him they were mine. He said if they were mine I could have them, they were not his.”
With the assistance of the men who went with him the prosecuting witness took the hogs out of the enclosure of the defendant and turned them out again. These hogs were of the black Poland-China stock, with a few white marks over them, a very few. One was more white than the other. There was practically no dispute as to the defendant marking the hogs with his mark.
The defendant testified in his own behalf that he marked the hogs, but at the time he did so he believed that they belonged to his wife and he was still of that opinion. His wife also testified that she thought the hogs in dispute belonged to her at the time they were marked. She stated that some two or more years prior thereto she had some small pigs that strayed away, and afterwards these two hogs came up with her husband’s hogs, and came into Ms enclosure, and that she called them and- they came to her, and that after they had come back several times with her husband’s hogs they put them in the hog pasture, and later on her husband marked them with his mark. The defendant also offered evidence tending to prove his reputation as a law-abiding citizen in the community was good. Several of the witnesses on behalf of the State also testified that his reputation as a law-abiding man was good.
On the part of the State there was some evidence *321tending to show that after this dispute came up the defendant’s reputation as a law-abiding man was not good. Coffman testified that prior to the time he sold these hogs to the prosecuting witness, Hopkins, they had been running in the woods south of the Nickey farm and between that and Poplar Bluff.
George Purdam and Ed P’urdam testified that they knew Coffman and knew the hogs in controversy, that they had seen them in defendant’s field, and that at a time sometime before Coffman sold them to Hopkins these witnesses were cutting wood down in the Nickey field, and Coffman rode up to the outside of the fence and the hogs were there on the outside of the fence, and they asked Coffman whose hogs they were, and he looked at them and said: “They are my stock of hogs, but they are not mine, I do not know whose they are.”
There was a direct contradiction between the prosecuting witness Hopkins and the defendant as to the alleged statement by the defendant that the hogs were not his, that if they were Hopkins’ he could have them. Wical who was present at the time of the alleged statement put it in this way, that defendant said: “If we thought that they were our hogs to take them along, he did not want anybody’s hogs, only his own. I understood that he had marked them through mistake. ’ ’ In regard to Wical’s hog, there was no controversy, as the defendant said he had simply put it up to keep it out of his field. Witte did not testify to the statement attributed to the defendant by Hopkins, neither did Mr. Hilton.
Other witnesses testified to the fact that the defendant had hogs running outside, some marked and some unmarked, and that these two hogs in controversy came up with the defendant’s hogs and would come in and go out of his hog pasture, and that defendant said the hogs were his and marked in his mark. These *322■witnesses also testified that the hogs in controversy were just like the stock of hogs that the defendant had on his premises. There was testimony that the prosecuting witness stated that when he bought these hogs from Prank Rogers he knew at the time they were strays, but that he had paid Coffman for them and had possession now and knew whom they belonged to.
As to the value of the hogs the prosecuting witness testified that for stock hogs the two were reasonably worth thirty-five dollars. He did not know what the market value was. They were worth twenty dollars to take them up and sell them. ' Coffman testified that the two were worth fifteen or twenty dollars, that was about what they were worth on the market. The defendant testified that he was in the butcher business and knew the value of the hogs and the two together would weigh about three hundred pounds and the hogs were worth four cents per pound on foot, that the two were worth about twelve dollars.
At the close of all the testimony the defendant requested the court to instruct the jury that under the pleadings and the testimony in the case defendant could not be convicted of the offense charged, and their verdict must be for the defendant. The defendant also requested the court to instruct the jury that, before they could find the defendant guilty of grand larceny they must believe from the testimony and beyond a reasonable doubt, the hogs alleged to have been appropriated to his own use by the defendant were of the value of thirty dollars or more. The court refused these two instructions and the defendant duly excepted!. The court then, on the part of the State, gave the following instruction:
“The court instructs the jury that if. you believe and find from the evidence' in this case that the defendant at the county of Butler, State of Missouri, at any time within three years prior to the 26th day of January, 1909, did unlawfully place and *323affix his own marks, to-wit, a crop-off of each ear and a split in the right ear, in and upon the ears of two hogs, the personal property of Andrew J. Hopkins and of some value, no matter how small, with intent on the part of him, the said John Gr. A. II. Zehnder, to unlawfully steal and convert the said hogs to his own use, then you will find the defendant guilty of grand larceny as charged in the first count of the indictment and assess his punishment at imprisonment in the penitentiary for a term of not less than two nor more than five years.”
To the giving of this instruction the defendant duly excepted at the time.
I. The prosecution in this case is bottomed upon section 1903, Revised Statutes 1899, which provides: “If any person mark or brand or alter the mark or brand of any animal, the subject of larceny, being the property of another, with intent to steal or convert the same to his own use, or shall willfully kill such animal, with intent to steal or convert to his own use the carcass or skin or any part of the animal so killed, he shall be adjudged guilty of larceny, and punished in the same manner as if he had feloniously stolen such animal.” This section has been a part of the statute law of this State since 1835. [R. S. 1835, art. 3, sec. 35, p. 178; R. S. 1845, ch. 47, sec. 38, p. 360; R. S. 1855, ch. 50, sec. 34, p. 577; R. S. 1865, ch. 201, sec. 30, p. 785.]
Prior to the revision of 1879 grand larceny was the felonious stealing, taking and carrying away money, goods, rights in action, or other personal property or valuable thing of the value of ten dollars, or more, or any horse, mare, gelding, colt, filly, ass, mule, neat cattle, sheep or hog, belonging to another; but by that revision, the act was amended by striking out the words “sheep and hog,” and by increasing the value of the stolen property to thirty dollars. [R. S. 1879, sec. 1307, p. 229.] Since that revision it has remained as it *324appears in section 1903 np to tire time of the finding of the indictment in this case.
It is earnestly insisted by the learned counsel for defendant that section 1903 was directed against the marking and branding or altering the brand or mark of such animals and such only as were per se the subject of grand larceny, andi as hogs, since the amendment of 1879 and np to 1899, were not such animals, unless they are of the value of thirty dollars or more, this section could not and does not apply to the branding or marking of hogs under the value of thirty dollars. The argument is more plausible than sound. Section 1903, from its original enactment in 1835, has at all times made it a felony for “any person to mark or brand or alter the mark or brand of any animal, the subject of larceny, the property of another, with intent to steal or convert the same to his own use,” etc. It will be observed the statute does not limit the offense to the felonious marking or branding of any animal, the subject of grand larceny, but merely, the subject of larceny, and by its terms is comprehensive enoug’h to include petit larceny, which is only another degree of larceny. The accidental fact that for years larceny of a hog, of whatever value, was grand larceny, and the felonious marking or altering of the mark of a hog with intent to steal was punishable as grand larce ny, without reference to its value, does not justify us in holding that the amendment of the statute by excluding “hog or sheep” from the list of animals, the stealing of which constitutes grand larceny, per se, necessarily or by implication, amended section 1903 so as to make it apply only to animals the stealing of which is grand larceny per se. It applied when enacted to any animal which was the subject of larceny, and it still applied to such an animal when this offense was committed, if at all, and a hog was the subject of petit larceny at the time, and by so construing the section we are not extending it beyond its language or the intention of *325the law-making power. The Legislature has throughout the history^ of the State regarded it of importance to protect the rights of owners of live stock against the offense of false branding or marking and changing their marks or brands. The act had its origin doubtless in the conditions which obtained at that date, when the owners of stock turned them upon the rich and succulent prairies in the spring, and only salted them occasionally and gathered them in the fall. The natural and rapid change in the size and appearance ofi the animal often rendered it difficult, in the absence' of a brand or mark, to identify one’s cattle or hogs, and the ease with which a brand. or mark could be' changed and thus destroy the evidence of ownership in many cases, doubtless caused the enactment of this act against the changing marks or brands, and it has never been restricted at any period of our history to animals the stealing of which has been grand larceny per se, without regard to value.
II. The defendant earnestly challenges the instruction given at the instance of the State on two grounds. First, that it directs the jury to find the defendant guilty of grand larceny, and second because it does not require the jury to find that the defendant marked the hogs with a felonious intent to convert them to his own use.
As to the first proposition Mr. Bishop in his work on Statutory Crimes (.3 Ed.), section 454, says: “If a man effaces from another’s cattle the mark, or alters it, or puts on them his own mark,- intending by the help of these devices to convert them to his own use, evidently, as a question of just legal principle, though the author does not call to mind any case directly to the point, he commits either actual or attempted larceny at the common law;” and it was competent for the Legislature, we think, to define such conduct as larceny and to require it to be punished as grand lar*326ceny, as it has done, by requiring it to be “punished in the same manner as if he had feloniously stolen said animal, ” as petit larceny would be only a misdemeanor, and grand larceny a felony.
As to the second contention that this instruction eliminates the elements of felonious intent, there is much force in the point. The intent with which any person marks or brands an animal, the property of another, is of the very essence of the offense. The offense is a felony under the statute, and as was said in State v. Gabriel, 88 Mo. 642, “Where the indictment is based upon a statute creating the offense, an offense unknown to the common law, the indictment must set forth all the constituent facts and circumstances necessary to bring the accused perfectly within the statutory provision.” The court in instructing the jury under this section should be careful to require them to find that the marking of the animal was with a felonious intent to steal the same, or should define those elements of larceny which are equivalent to a felonious intent. In this instruction the court did not require the jury to find that the defendant feloniously placed and affixed his own mark on the hogs of the prosecuting witness, nor that he had placed and affixed his marks to the hogs with the felonious intent on his part to steal and convert the same to his own use.
In State v. Matthews, 20 Mo. l. c. 57, it is said by this court: “It is the intention with which the act is done that gives to it its criminality.” In that case, the defendant requested the court to charge that the jury could not convict the defendant unless they believe that he willfully altered the mark of the hog with intent to steal or convert the same to his own use, but the court refused said instruction and this court held that it committed error in refusing so to do.
In State v. Weatherman, 202 Mo. l. c. 9, the court Instructed that grand larceny is a wrongful and! fraudulent taking the property of another and converting the *327same to Ms own nse, and tMs court said: “That instruction two is erroneous is quite clear, as it omits the chief ingredient, that is, the felonious intent to convert the property to defendant’s own use without the consent of the owner.”
In State v. Gray, 37 Mo. 463, larceny is defined as “the wrongful or fraudulent taking and carrying away of the personal property of another from any place, with a felonious Mtent to convert the same to the taker’s use and make it his own, without the consent of the owner.” This definition has never been challenged but has been many times approved. [State v. Rutherford, 152 Mo. 124; State v. Littrell, 170 Mo. 13.]
Reasoning by analogy, it seems to us that the felonious intent is as much an essential element of tliis crime as it possibly could be m the definition of larceny ; and as the learned circuit court neither required in words or any terms that the jury should find that the defendant marked the hog’s with a felonious intent to steal the same, nor used other words tantamount to felonious intent, words which would have explained to the jury the felonious intent with which the act must have been done to constitute it a crime, we think the instruction is subject to the criticism made upon it. in view of the nature of the evidence in the case, we are of the opinion that the defendant was entitled to a clear and explicit declaration of the law in his behalf. The evidence is far from satisfactory to our minds to establish the guilt of the defendant. The sharp conflict as to ownership of the hogs on the part of the prosecuting witness himself, and the means by which he acquired Ms claim to the hogs, and the fact that the hogs had voluntarily come Mto the enclosure of the defendant, and the testimony on the part of the defendant’s wife and of others as to the ownersMp by the defendant and his wife of hogs of a similar breed, has produced in our minds a grave doubt as to the correctness of the verdict in this case, and has constrained us in view *328of the unsatisfactory instruction in the case to reverse the cause that a new trial may he had.
Inasmuch as the judgment must he reversed and the cause remanded, we may remark that all evidence as to the possession hy the defendant of the property of any other person than the prosecuting witness in this ease, should he excluded from the jury, and evidence as to the defendant taking up other people’s stock should not he permitted, as this character of evidence evidently tended to prejudice the defendant’s case in the eyes of the jury.
For the reasons given the judgment must he and is reversed and the' cause remanded for new trial. All concur.